                  IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF HAWAI‘I


BUDDY P. KAMAKEEAINA,                         Case No. 19-cv-00158-DKW-RT

              Plaintiff,                      ORDER (1) GRANTING MOTION
                                              TO CONSOLIDATE; (2) DENYING
       v.                                     AS MOOT MOTION TO DISMISS;
                                              AND (3) REQUIRING PLAINTIFF
ARMSTRONG PRODUCE, LTD.,                      TO FILE A CONSOLIDATED
                                              COMPLAINT
              Defendant.



      On December 7, 2018, Plaintiff Buddy P. Kamakeeaina, proceeding pro se,

filed, in federal court, a complaint against Armstrong Produce, Ltd., alleging that

he was not hired for a position with Armstrong due to disability and age in

violation of the Americans with Disabilities Act (ADA), the Age Discrimination

Act, the Age Discrimination in Employment Act (ADEA), and the Rehabilitation

Act of 1973 (“Case No. 18-cv-480”). On January 9, 2019, Kamakeeaina,

proceeding pro se, filed, in state court, a complaint against Armstrong, alleging

that he was not hired for a position with Armstrong due to disability and age in

violation of the Hawai‘i Fair Employment Practices Act (HFEPA), as well as the

Rehabilitation Act and Title VII of the Civil Rights Act of 1964 (Title VII) (“the

State Case”). On March 29, 2019, Armstrong removed the State Case to this

Court on the basis of federal question and supplemental jurisdiction (“Case No. 19-
cv-158”). Dkt. No. 1. Soon thereafter, Armstrong filed a motion to consolidate

Case No. 18-cv-480 and Case No. 19-cv-158, Dkt. No. 8, and a motion to dismiss

the complaint filed in the State Case, Dkt. No. 7. Because the facts alleged in

Case No. 18-cv-480 and Case No. 19-cv-158 are the same, the Court grants the

motion to consolidate. Further, in order to more efficiently consolidate the two

cases, to the extent allowed below, the Court instructs Kamakeeaina to file a

consolidated complaint. As a result, the motion to dismiss is denied as moot.

                                  BACKGROUND

I.    Case No. 18-cv-480

      As the Court described in an Order dated March 22, 2019 in Case No. 18-cv-

480 (“the March 22, 2019 Order”), Kamakeeaina asserted claims under at least

four federal statutes, together with a claim for intentional infliction of emotional

distress. Under the Age Discrimination Act and the ADEA, Kamakeeaina

asserted claims of age discrimination. The majority of the complaint, though, was

dedicated to claims under the ADA. Kamakeeaina alleged that he suffers from

post-traumatic stress disorder (PTSD) and depression. After Armstrong made

Kamakeeaina a conditional offer of employment, he was required to, among other

things, pass an on-site drug test. Kamakeeaina also had a subsequent interview

with Armstrong’s Human Resources Director Marlene McKenzie (McKenzie).


                                           2
At that interview, Kamakeeaina told McKenzie that he was registered under

Hawaii’s Medical Cannabis Program. After continued conversation between the

two, McKenzie told Kamakeeaina that, if his drug test was positive, Armstrong

would need to withdraw its employment offer. Thereafter, Kamakeeaina said to

McKenzie that he was “prepared to have the offer taken off the table.” After

further conversation, but without McKenzie administering a drug test, she

withdrew Kamakeeaina’s employment offer. Based upon his conversation with

McKenzie, as well as her conduct, Kamakeeaina alleged that a host of statutory

provisions under the ADA were violated. Principally, though, the complaint

alleged a failure-to-hire claim under the ADA. The Complaint also attempted to

allege violations of the Rehabilitation Act, based on the same events.

      In the March 22, 2019 Order, the Court granted in part and denied in part

Armstrong's motion to dismiss, allowing Kamakeeaina to amend only certain

claims. Specifically, Kamakeeaina was granted leave to amend his claims under:

(1) the ADA for (i) an alleged violation of Section 12203(b), and (ii) failure to

provide a reasonable accommodation; and (2) the Rehabilitation Act for an alleged

violation of Section 794(a). The complaint was dismissed with prejudice as to

Kamakeeaina’s claims: (1) under the Age Discrimination Act; (2) under the ADA

for alleged violations of (i) Section 12112(d)(2)(A), (ii) Section 12112(d)(3)(B),


                                           3
(iii) Section 12112(b)(7), and (iv) Section 12112(b)(6); (3) under the Rehabilitation

Act for an alleged violation of Section 793(a); (4) under the Drug-Free Workplace

Act (DFWA), if any; and (5) for intentional infliction of emotional distress. The

motion to dismiss was denied with respect to Kamakeeaina’s claims under the

ADA for a failure to hire and for an alleged violation of Section 12112(b)(1). In

addition, Armstrong did not seek dismissal with respect to any claim under the

ADEA.

II.   Case No. 19-cv-158

      In the instant complaint, the factual allegations follow an identical course as

those in Case No. 18-cv-480. As in that case, the instant complaint alleges that

Kamakeeaina suffers from PTSD and depression. After Armstrong made

Kamakeeaina a conditional offer of employment, he was required to, among other

things, pass an on-site drug test. Kamakeeaina also had a subsequent interview

with McKenzie. At that interview, Kamakeeaina told McKenzie that he was

registered under Hawai‘i’s Medical Cannabis Program. After continued

conversation between the two, McKenzie told Kamakeeaina that, if his drug test

was positive, Armstrong would need to withdraw its employment offer.

Thereafter, Kamakeeaina said to McKenzie that he was “prepared to have the offer




                                          4
taken off the table.” After further conversation, but without McKenzie

administering a drug test, she withdrew Kamakeeaina’s employment offer.

       The main difference between Case No. 18-cv-480 and Case No. 19-cv-158 is

that, in the instant case, rather than primarily relying upon the ADA, the complaint

primarily relies upon the HFEPA, appearing to assert a number of claims

thereunder. Again, though, the principal claim is a failure to hire. The instant

complaint, like the complaint in Case No. 18-cv-480, also quotes verbatim from

various other statutes, including the DFWA, Title VII, and the Rehabilitation Act.

Some of the quoted statutes–e.g., the DFWA and the Rehabilitation Act–are quoted

in the same fashion in both cases.

       Armstrong has moved to dismiss all but two of the claims that it has

construed from the instant complaint on the grounds of claim preclusion and

failure to state a claim (“the Motion to Dismiss”).1 Dkt. No. 7-1. Armstrong has

also moved to consolidate the two cases. Dkt. No. 8.

                              STANDARD OF REVIEW

Consolidation

       Pursuant to Federal Rule of Civil Procedure 42(a), a court may consolidate

actions involving a common question of law or fact. A court has broad discretion


1
 Armstrong does not seek dismissal of Kamakeeaina’s claims for age and disability
discrimination based on a refusal to hire. Dkt. No. 7-1 at 4.
                                               5
in making this decision, and, in doing so, should weigh “the saving of time and

effort consolidation would produce against any inconvenience, delay, or expense

that it would cause.” Huene v. United States, 743 F.2d 703, 704 (9th Cir. 1984).

                                       DISCUSSION

       Resolution of the motion to consolidate is straightforward. As the

foregoing background demonstrates, the facts alleged in Case No. 18-cv-480 and

Case No. 19-cv-158 are the same, which, thus, satisfies Rule 42(a)’s requirement

for common questions of fact.2 As for the discretionary factors a court should

consider, provided that a single consolidated complaint is filed, those factors

strongly favor consolidation. Without a doubt, if a consolidated complaint is

filed, a single action will produce savings in time, effort, money, and convenience,

given that there will be no need to duplicate motions practice and, if necessary,

discovery and/or trial. As a result, the motion to consolidate is GRANTED.

       In granting the motion to consolidate, Kamakeeaina will be required to file a

consolidated complaint, to the extent allowed below. This is because, from the

Court’s perspective, there is little point in consolidating these two cases if two

separate complaints remain. Also, as the foregoing background demonstrates, the



2
 There are also common questions of law, given that the alleged facts in both cases involve age
and disability discrimination. Indeed, as discussed, certain of the statutory provisions
Kamakeeaina quotes in both complaints are identical.
                                                6
two complaints are substantively identical except that the one in Case No. 18-cv-

480 solely involves federal law, while the one in Case No. 19-cv-158 involves a

mix of state and federal law. There is no reason for there to be two complaints

arising out of the same facts to assert these claims, and the Court certainly will not

allow two separate phases of motions practice to occur. As a result, in order to

combine all of Kamakeeaina’s remaining claims, a consolidated complaint will be

required.

      As indicated, however, the claims Kamakeeaina may assert in a consolidated

complaint are limited. That is because, in Case No. 18-cv-480, the Court has

already ruled on one motion to dismiss. In that ruling, the Court restricted the

claims Kamakeeaina could assert in any amended complaint. The same

restrictions shall apply to the consolidated complaint.

      In other words, in the consolidated complaint, Kamakeeaina may not assert

any claims: (1) under the Age Discrimination Act; (2) under the ADA for alleged

violations of (i) Section 12112(d)(2)(A), (ii) Section 12112(d)(3)(B), (iii) Section

12112(b)(7), and (iv) Section 12112(b)(6); (3) under the Rehabilitation Act for an

alleged violation of Section 793(a); (4) under the DFWA, if any; and (5) for

intentional infliction of emotional distress. Moreover, the consolidated complaint

must address the deficiencies identified in the March 22, 2019 Order with respect


                                           7
to Kamakeeaina’s claims under: (1) the ADA for (i) an alleged violation of Section

12203(b), and (ii) failure to provide a reasonable accommodation; and (2) the

Rehabilitation Act for an alleged violation of Section 794(a). Put simply,

Kamakeeaina should follow the instructions in the March 22, 2019 Order.

Moreover, to the extent applicable, he should apply those instructions to any

claims asserted under the HFEPA.

      Further, Kamakeeaina may not assert any new or different claims in the

consolidated complaint. In other words, in the consolidated complaint,

Kamakeeaina may only assert claims that have been both (1) raised in either Case

No. 18-cv-480 or Case No. 19-cv-158, and (2) not dismissed without leave to

amend in the March 22, 2019 Order.

      In addition, to the extent any claims from either Case No. 18-cv-480 or Case

No. 19-cv-158 are not re-alleged in the consolidated complaint, they will be

deemed voluntarily dismissed. See Lacey v. Maricopa Cty., 693 F.3d 896, 928

(9th Cir. 2012) (stating that claims dismissed with prejudice need not be re-alleged

in an amended complaint to preserve them for appeal, but claims that are

voluntarily dismissed are considered waived if they are not re-pled).

      Finally, because a consolidated complaint is required in this consolidated

action, the Motion to Dismiss is DENIED AS MOOT and without prejudice.


                                          8
                                     CONCLUSION

       The motion to consolidate, Dkt. No. 8, is GRANTED. The Clerk is

instructed to consolidate Case Nos. 18-cv-480-DKW-RT and 19-cv-158-DKW-RT

under the 18-cv-480-DKW-RT case number3 and to file this Order under both

case numbers. All future filings for these consolidated actions shall be made

under the 18-cv-480-DKW-RT case number. When a consolidated complaint is

filed in Case No. 18-cv-480, Case No. 19-cv-158 will be closed.

       The Motion to Dismiss, Dkt. No. 7, is DENIED AS MOOT and without

prejudice.

       Kamakeeaina may have until May 6, 2019 to file a consolidated complaint

in Case No. 18-cv-480 to the extent allowed herein. The deadline, in Case No.

18-cv-480, for Kamakeeaina to file an amended complaint by April 26, 2019 is

VACATED.

       IT IS SO ORDERED.

       Dated: April 15, 2019 at Honolulu, Hawai‘i.




3
 The Court opts to consolidate under Case No. 18-cv-480 because that case is more procedurally
advanced and has the advantage of already containing a ruling on an initial iteration of
Kamakeeaina’s causes of action.
                                               9
